 

Exhibit 10.5

 

AMENDMENT TWO

TO

INTRAWARE, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This amendment (“Amendment Two”) amends the Change of Control Severance
Agreement dated June 19, 2001 between Intraware, Inc. (the “Company”) and Peter
Jackson (the “Employee”), and all prior amendments thereto (the “Agreement”). 
The parties hereby amend the Agreement, effective as of the latest date set
forth by the signatures of the parties hereto below.

 

1.             Severance Payment.  Subpart 3(a)(1) is deleted and replaced with
the following:

 

               (1)  Severance Payment.  A cash payment in an amount equal to one
hundred percent (100%) of the Employee’s Annual Compensation plus payment of one
hundred percent (100%) the current year bonus award based on the target bonus
for the Employee;

 

2,             Continued Employee Benefits.  The third sentence of subpart
3(a)(2) is deleted and replaced with the following:

 

Company-Paid Coverage shall continue until the earlier of (i) one (1) year from
the date of the Involuntary Termination or (ii) the date that the Employee and
his dependents become covered under another employer’s group health, dental or
life insurance plans that provide Employee and his dependents with comparable
benefits and levels of coverage.

 

Subject to the above modification, the Agreement shall remain in full force and
effect.

 

COMPANY

INTRAWARE, INC.

 

By:

/s/ WENDY A. NIETO

 

 

Name:

Wendy A. Nieto

 

Title:

Chief Financial Officer and Executive Vice President

 

Date:

September 15, 2005

EMPLOYEE

Signed:

/s/ PETER H. JACKSON

 

 

Date:

September 16, 2005

 

--------------------------------------------------------------------------------

 